Citation Nr: 0020078	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus status post hemilaminectomy and 
excision of the lumbar spine, prior to November 29, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1984 to April 1992, 
and over 20 years of prior active service.  

This matter was previously before the Board in April 1999.  
At that time the Board adjudicated several issues, and, in 
particular, denied the veteran an evaluation in excess of 10 
percent for herniated nucleus pulposus status post 
hemilaminectomy and excision of the lumbar spine, prior to 
November 29, 1994.  

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 1999 Order, the Court vacated the Board's 
decision, with respect to this issue on appeal only, and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  A copy of the court 
order and a copy of the Joint Motion have been filed in the 
veteran's claims folder.  This decision is rendered by the 
Board in response to the Joint Motion.  


FINDING OF FACT

The veteran's service connected herniated nucleus pulposus, 
status post hemilaminectomy and excision of the lumbar spine 
is productive of no more than moderate impairment, with 
recurring attacks, from April 5, 1992 to November 28, 1994.



CONCLUSION OF LAW

An evaluation in excess of 20 percent for herniated nucleus 
pulposus, status post hemilaminectomy and excision, of the 
lumbar spine is warranted from April 5, 1992 to November 28, 
1994.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45,  4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (1999); VAOGCPREC 36-97 (December 12, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1983, the veteran underwent a hemilaminectomy and 
excision of the herniated nucleus pulposus in service.  A 
December 1991 Medical Board report revealed that the veteran 
continued to perform his usual duties for four or five years 
after the 1983 surgery, with no particular difficulty with 
his back except for occasional aching in the left sacroiliac 
area.  Three years prior to the Medical Board evaluation, the 
veteran sought further medical treatment.  Ultimately, it was 
the opinion of the Medical Board that the following diagnoses 
were correct:  (1) degenerative disk disease of T 11-12, L1- 
2, L4-5 and lumbosacral interspaces; (2) posterior bulging of 
the annulus fibrosis at L1-2 and L4-5 with impressions on the 
thecal sac; and (3) loss of lumbosacral mobility.  It was 
further the opinion of the medical board that the rather 
extensive degenerative disk processes in the lumbar and lower 
dorsal spine, rendered the veteran fit for duty only on shore 
and only in non-physical type activities.  It was determined 
that he was not fit for duty at sea.  It was noted that there 
was no need for any acute immediate surgical treatment, but 
that the symptoms of the veteran's condition would require 
him to have various treatments for the rest of his life.  
Shortly thereafter, on April 4, 1992, the veteran was 
discharged from service. 

Following service separation, the veteran submitted several 
lay statements from friends and military comrades to the 
effect that he had low back pain and many back problems while 
in service. 

On a VA joints examination in September 1993, the veteran 
reported that he had significant lumbosacral discomfort in 
the low lumbosacral area.  The radiculopathy symptoms had 
disappeared since the surgery.  The veteran reported that he 
had morning stiffness in addition to the discomfort.  He used 
heat and a self stretching program for his treatment.

Examination of the lumbosacral area showed a healed midline 
laminectomy incision with slight flattening of the 
lumbosacral curvature.  The veteran was able to tilt the 
upper torso at least 30 degrees to the left and 30 degrees to 
the right.  He could rotate his shoulders 35 degrees to the 
left and 35 degrees to the right.  He could flex the upper 
torso to bring it to 45 degrees before he experienced 
discomfort.  The examiner also noted that there was 
satisfactory heel and toe standing.  Reflexes to the knees 
and ankles were intact, equal and normal at approximately 2+.  
There was no sensory impairment noted to the lower 
extremities.  The examiner stated that he was unable to 
detect any weakness of the knee extensors, ankle 
dorsiflexors, or the great toe dorsiflexors.

The diagnostic impression was post operative status L4-5 
diskectomy and laminectomy with residual lumbosacral 
discomfort but without history of or clinical findings at 
that time to suggest any lower extremity radiculopathy.  
Corresponding x-rays of the lumbosacral spine revealed 
degenerative changes seen at T11, T12 and L1-2 levels.  
Otherwise the vertebral elements were good in alignment.

Service connection for herniated nucleus pulposus status post 
hemilaminectomy and excision (also referred to hereinafter as 
a lower back disability) was granted in a December 1993 
rating decision.  The grant was based upon evidence found in 
service medical records, lay statements and a VA examination 
of September 1993.  Based on this evidence, the RO determined 
that no more than a 10 percent evaluation was assignable for 
the veteran's lower back disability.  The 10 percent 
evaluation was assigned effective April 5 ,1992, the day 
after the veteran's separation from service.

VA outpatient treatment records reveal that the veteran was 
seen for treatment of his lower back problems on several 
occasions.  On an August 9, 1994 consultation sheet, it was 
noted that the veteran was referred to the pain clinic and 
that the provisional diagnosis was low back pain.  On August 
22, 1994, it was noted that he had lower back pain.  Physical 
examination revealed that there was no deficit in the lower 
extremities, and that there was full range of motion in all 
lower extremity joints.  It was noted that there was 
degenerative joint disease in the lumbosacral spine.  The 
corresponding x-ray revealed findings consistent with mild 
degenerative joint disease.  On x-ray, there was no evidence 
of fracture or dislocation and osteophytes were seen at the 
anterior aspect of several lumbar vertebrae. 

On a September 6, 1994 physical therapy evaluation note, it 
was noted that the veteran had chronic low back pain.  The 
veteran reported that he was "good" for about five to six 
years after his 1983 laminectomy.  In the observation 
section, it was noted that the veteran had radiation in all 
right toes, and radiation and tingling in all toes 
bilaterally.  It was reported that he had pain for two hours 
until he reached the baseline for the day.  Treatment was 
determined, and included hot packs, and discussion of sleep 
positions.  

On November 22, 1994, he was seen for follow-up for back pain 
and other pain.  The diagnosis was not specific to the lower 
back, but it was noted that the veteran had pain in the lower 
back and right leg.  

On November 29, 1994, the veteran submitted correspondence 
and noted his disagreement with the original rating 
assignment of 10 percent.  This appeal concerns whether the 
veteran should have received an initial evaluation in excess 
of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The remaining procedural history reveals that an 
increased rating for this disability was granted effective 
after November 29, 1994.  Therefore, the focus of the Board's 
attention is on the evidence cited above, used to make the 
initial determination.  The following evidence is cited only 
to complete the record. 

At a June 1995 VA examination for peripheral nerves, the 
veteran complained of pain in his back which radiated in the 
back and down his right leg with numbness in the back of his 
right leg and occasional numbness in the medial aspect of his 
right ankle.  He had rare pain going to his left leg at that 
time.  He had no bowel or bladder incontinence and did not 
have real weakness of the left but did have stiffness of the 
legs when he got up in the morning.  He occasionally used a 
cane but that was rare.  He was able to drive an automatic 
vehicle but not a standard vehicle.

Physical examination revealed that the veteran was in 
moderate distress with his low back pain and showed decrease 
in pinprick in the right leg in the L5 distribution only.  
Sensation was intact to pinprick in the upper extremities.  
He had negative straight leg raising bilaterally at 40 
degrees with back pain on both sides without radiation of 
pain.  He had a well-healed scar in the posterior lumbar 
spine from previous surgery.  His gait was antalgic and he 
walked without a cane or crutch.  He had difficulty walking 
on his heels and toes and could tandem walk for short 
distances.  He could do a partial knee bend only without back 
pain.  Lumbar spine range of motion was limited secondary to 
pain at the rate of 60 percent of normal.

The impression was status post L4-5 laminectomy with residual 
evidence of a bilateral lumbar radiculopathy, right greater 
than left.  Corresponding x-rays of the lumbosacral spine 
showed findings suggestive of degenerative disc disease.

A June 1995 orthopedic examination revealed that examination 
of the lumbar spine showed the well healed midline surgical 
scar.  There was tenderness all through the lumbar spinous 
process area and the lower thoracic lumbar spinous process 
area to deep, firm palpation.  It was noted that the veteran 
complained of pain in both sacroiliac joints worse on the 
left than on the right.  Forward bending was limited to about 
30 to 40 degrees at which point the veteran could go no 
further because it hurt.  There was some muscle tightness 
developing in all of the lower thoracic area at that point.  
The extension was 20 degrees, bilateral bending about 20 
degrees to each side and about 25 degrees of rotation to each 
side, all limited by apparent pain and discomfort.  The pain 
in the lower back was not radiating type pain.  He complained 
of pain upon flexing the knee and the hip on both sides, 
worse on the right than on the left which was contrary to 
sciatic nerve root stretch.  The diagnosis was status post 
operative lumbar laminectomy and diskectomy at L4-5 level 
with recurrence of symptoms involving subjective 
radiculopathy on the right without true radicular evidence 
being identified.  The examiner did not consider straight leg 
raising as positive on either side.  There was some apparent 
loss of sensation over the ankle area and over the toes of 
the right foot.  Degenerative disc disease at multiple levels 
upon reading the 1991 MRI particularly present at lumbars 1 
and 2 with narrowing of the disc spaces at the lower thoracic 
level above that with spurring and degenerative changes 
identified in the posterior facet joints as well as in the 
bodies of the vertebrae at multiple levels.

In July 1995, it was noted revealed that the veteran was see 
for progressive lower back pain and other ailment.  He was 
see at VA in July 1995 for electrophysiology examination.  At 
that time it was noted that the veteran was seen to rule out 
radiculopathy.  Examination of the back showed minimal 
tenderness.  There was good lordotic curve. He would not let 
the examiner raise either left greater than 20 degrees 
secondary to back pain.  Deep tendon reflexes were 2+ in the 
bilateral knee jerks and ankle jerks.  Sensation showed 
decreased pinprick in the right medial and posterior aspects 
of the lower leg to the dorsum of the foot.  Motor was 5/5 in 
the bilateral lower extremities with good mass and tone.  
Nerve conduction studies were performed with standard 
electrodiagnosis technique with mid ankle temperature greater 
than 30 degrees Celsius and the results were indicated.  
Electromyography was also performed and the results were 
indicated.  Electrodiagnostic findings were:   

1. normal nerve conduction studies in the nerves tested; 
2. normal bilateral H-reflexes; 3. Membrane instability 
of the right biceps femoris, vastus medialis, and 
tibialis anterior, and 4. no membrane instability of the 
paraspinal muscles.  The Electrodiagnostic impression 
was Electrodiagnostic evidence of a right L4 
radiculopathy due to membrane instability of the right 
biceps femoris, vastus medialis, and tibialis anterior.  

The clinical impression was right L4 radiculopathy.

VA outpatient treatment records show that the veteran was 
also seen and treated on a regular basis in 1996 and 1997 for 
complaints and treatment of low back pain; as well as other 
types of pain.  

At his personal hearing in May 1997, the veteran testified 
that his back pain had worsened since service separation. T. 
10.  He gave a history of the disorder. T. 6. He said that he 
was unstable due to his back.  The back stiffened overnight, 
as did other parts of his body. T. 6.  The act of muscle 
constriction was painful, such as passing a stool. T. 7.  The 
back popped and he had to guard against twisting movements. 
T. 8.  The veteran took pain medication for his back pain.  
Id.  The veteran used to have intermittent pain and now he 
had 24 hour a day pain in the back.  T. 9.


Analysis

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected lumbar spine 
disability is more severe than currently evaluated.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
words "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

For the period in question, the veteran's service-connected 
herniated nucleus pulposus, status post hemilaminectomy and 
excision, is rated at 10 percent under Diagnostic Code 5293 
for intervertebral disc syndrome.  Under Diagnostic Code 
5293, a 10 percent rating is assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation may be assigned for 
moderate intervertebral disc syndrome; recurring attacks.  If 
severe; recurring attacks, with intermittent relief, a 40 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

According to The Merck Manual (16th ed. 1992), the etiology 
of intervertebral disk syndrome may be described as follows:  

Spinal vertebrae are separated by cartilaginous disks 
that consist of an outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes (with or without 
trauma) result in protrusion or rupture of the nucleus 
through the annulus fibrosus in the lumbosacral or 
cervical area; the nucleus moves posterolaterally or 
posteriorly into the extradural space.  When the 
herniated nucleus compresses or irritates the nerve 
root, sciatica results.  Posterior protrusion can 
compress the cord or cauda equina, especially in a 
patient with a developmentally narrow spinal canal 
(spinal stenosis). 

In the lumbar area, [more than] 80% of disk ruptures 
affect L5-S-1 nerve roots.  Severe L-5 radiculopathies 
cause foot drop with weakness of the anterior tibial, 
posterior tibial, and peroneal muscles and sensory loss 
over the shin and dorsal foot. . . .

Bierman v. Brown, 6 Vet. App. 125, 126 (1994).  

From the time of service separation until November 1994, the 
veteran had objectively confirmed pain and tenderness in the 
low back.  In outpatient treatment records in September 1994 
he expressed subjective complaints of radiating pain down his 
leg.  These factors comport with a finding that the veteran 
had moderate intervertebral disk syndrome with recurring 
attacks.  However, some of the symptomatology comports more 
with a finding of only mild intervertebral disk syndrome.  
The medical evidence shows that in September 1993, the 
veteran could perform satisfactory heel and toe standing, and 
there was no sensory impairment noted in the lower 
extremities.  The VA examiner was unable to detect any 
weakness of the knee extensors, ankle or great toe 
dorsiflexors.  In the diagnosis, the VA examiner even stated 
that there were no findings to suggest any lower extremity 
radiculopathy.  Plus, in August 1994, the veteran had full 
range of motion in all lower extremity joints.  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  Here, the benefit of the 
doubt is resolved in the veteran's favor, as the record 
stands in equipoise with regard to whether he has mild or 
moderate intervertebral disc syndrome.  38 U.S.C.A. 
§ 5107(b).  Accordingly, a 20 percent evaluation is warranted 
under Diagnostic Code 5293, from the time of the effective 
date of the original grant of service connection, April 5, 
1992 (the day after service separation), until the time of 
the effective date of a subsequent the grant of an increased 
rating, November 29, 1994.

The veteran is not entitled to an evaluation of 40 percent 
under any of the relevant diagnostic codes, as his 
symptomatology from the time of service separation until 
November 1994, did not comport with a 40 percent rating.  
Under Diagnostic Code 5293, there is no showing of severe, 
recurring attacks, with intermittent relief.  The first time 
the veteran was examined after service separation was at VA 
in September 1993.  As stated above, the examiner objectively 
confirmed that there was no radiculopathy.  Subjectively, the 
veteran reported that his radiculopathy symptoms had 
disappeared since the surgery in 1983, and he described his 
problem as having morning stiffness and discomfort in the 
back.  The veteran was next seen nearly a year later, in 
August 1994, for complaints of low back pain.  In September 
and November 1994, he was seen for physical therapy 
evaluation and other treatment strategies.  The treatment 
records from 1994 mainly show that the veteran had back pain, 
and there is no indication of increased neurological 
difficulty until the veteran was seen at VA in June 1995.  
Confirmation of neurological difficulty was reported in July 
1995.  

Similarly, a higher evaluation is not warranted based upon 
limitation of motion.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 in conjunction with 
disabilities evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, holding that such diagnostic code was in part 
predicated on limitation of motion.  See VAOPGCPREC 36-97 
(December 12, 1997).  See also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  When considering limitation of motion, 
for application is Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  Under this provision, slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion warrants a 20 percent evaluation.  Severe limitation 
of motion warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  

At the September 1993 VA examination, the veteran was able to 
tilt the upper torso at least 30 degrees to the left and 
right, and he could rotate his shoulders 35 degrees to the 
left and right.  Flexion of the upper torso was 45 degrees 
before the veteran experienced discomfort.  In this regard, 
the veteran exhibits functional loss due to pain where motion 
is impeded at 45 degrees of flexion.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (explaining that 
functional loss due pain is to be rated at the same level as 
the functional loss where motion is impeded).  Thus, the 
results of the examination, which included the impact of pain 
and the functional loss associated therewith, did not show 
limitation of flexion that would warrant a rating any more 
than 20 percent at best, for moderate impairment, under 
Diagnostic Code 5292.  An increase in limitation of motion 
was seen at the June 1995 VA examination where forward 
bending was limited to about 30 to 40 degrees at which point 
the veteran could go no further because it hurt.  Extension 
was 20 degrees, bilateral bending was 20 degrees to each 
side, and rotation was 25 degrees of rotation to each side.  
The examiner objectively confirmed that all were limited by 
apparent pain and discomfort.  But, again, during the time 
period in question, from service separation until November 
1994, the veteran did not have limited motion that would 
comport with a rating higher than the 20 percent rating the 
Board has just assigned in this decision.  Therefore, an 
evaluation in excess of 20 percent under Diagnostic code 5292 
is not warranted.

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the veteran has pain on movement of the back, 
he does not have the symptomatology to satisfy the 
requirement for a higher, 40 percent, evaluation in this 
instance.  No functional loss is shown.  Rather, the evidence 
of record reflects that the veteran does not exhibit 
weakness, deformity, atrophy, fasciculation, or any other 
signs of disability greater than the impairment recognized by 
the current disability rating.  Said otherwise, his pain is 
exactly compensated for in the 20 percent rating for 
intervertebral disk syndrome.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45 do not provide a basis for a higher 
rating in this instance.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  The record shows that 
in September 1993, x-rays of the lumbosacral spine revealed 
degenerative changes.  The same was found on x-ray in August 
1994, and subsequently.  As arthritis is rated based on 
limitation of motion, the Board incorporates discussion of 
the same herein.  During the time period in question, the 
veteran did not have limitation of motion which would require 
an evaluation in excess of 20 percent.  

Lastly, the Board finds no other basis upon which to assign a 
higher disability evaluation.  There is no competent evidence 
that there is mild spasm, a loss of unilateral spine motion, 
listing, or abnormal mobility of the spine to warrant 
assignment of a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran's spine is not ankylosed, 
so application of 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(1999) is not warranted.  There is no evidence of residuals 
of a fracture of the vertebra, with or without cord 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999).  There is no symptomatic scarring resulting in 
separate manifestations of disability, see 38 C.F.R. § 4.118 
(1999), and, there is no separately manifested neurologic 
symptoms such as a foot drop to warrant evaluation under 38 
C.F.R. § 4.124a (1999) (see Bierman v. Brown, 6 Vet. App. 
125 (1994)).  


ORDER

An evaluation in excess of 20 percent for herniated nucleus 
pulposus, status post hemilaminectomy and excision of the 
lumbar spine, is granted, effective from April 5, 1992 to 
November 28, 1994.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

